Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: applicant’s amendment regarding “each two adjacent of the first connectors are spaced by one of the second connectors, and each two adjacent of the second connectors are spaced by one of the first connectors” in combination with the limitation “a height of each first connector in a vertical direction is greater than a height of each second connector in the vertical direction” overcomes primary reference Marshall et al. Upon further search, such a configuration of spacers / connectors was not found in the prior art, in view of the claim as a whole. Furthermore, the examiner did not find the arrangement of connectors to be an obvious design modification. Additionally, the applicant’s arguments that this arrangement allows a center portion of the module to be effectively strengthened, as well as increases transportation efficiency by 15-20%, were found persuasive.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR F HIJAZ whose telephone number is (571)270-5790. The examiner can normally be reached 8-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR F HIJAZ/Examiner, Art Unit 3635                                                                                                                                                                                                        

/BASIL S KATCHEVES/Primary Examiner, Art Unit 3633